Citation Nr: 0736426	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  06-20 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased disability rating in excess of 40 
percent for residuals of subtotal gastrectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
October 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the Boston RO in September 2007.  The 
transcript of the hearing is associated with the veteran's 
claims folder.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran is seeking an increased disability rating for his 
service-connected residuals of subtotal gastrectomy.  He 
contends that this condition is manifested by stress, 
difficulty sleeping, bloating, swelling, gas, sweating, 
tiredness, and occasional dumping syndrome.

After reviewing the veteran's claims folder, the Board finds 
that additional development is necessary in this matter.  
Specifically, the veteran's most recent VA examination for 
digestive symptoms, performed in November 2005, refers to VA 
laboratory findings, dated in September 2005, which are not 
part of the veteran's claims folder. Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  The Board 
also notes that the post service medical treatment records in 
this case stop with the veteran's hospitalization and 
treatment in early 2005 for erosions at the anastomosis site 
with two to three areas of slow blood oozing.  Accordingly, 
the RO should request, with the assistance of the veteran, 
updated treatment records relating to the veteran's residuals 
of subtotal gastrectomy since March 2005. 

The Board further finds that the veteran should be afforded a 
new VA examination to determine the current severity of his 
residuals of subtotal gastrectomy.  In doing so, the examiner 
should be asked to separate out, to the extent possible, 
symptoms relating to the veteran's service-connected 
residuals of subtotal gastrectomy as compared to symptoms 
related to his nonservice-connected rectosigmoid cancer 
status post low anterior resection.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must contact the veteran to 
request a list of the names and addresses 
of all doctors and medical care 
facilities that have examined or treated 
him for his service-connected residuals 
of subtotal gastrectomy since March 2005.  
Based on his response, the RO must 
attempt to procure copies of all records 
which have not previously been obtained 
from identified treatment sources.  The 
veteran's updated VA treatment records 
should be requested regardless of his 
response.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the current severity of his service-
connected residuals of subtotal 
gastrectomy.  The claims file must be 
made available to and reviewed by the 
examiner.  All indicated tests should be 
performed and all findings should be 
reported in detail, including whether the 
veteran's disability results in nausea, 
sweating, circulatory disturbance after 
meals, diarrhea, hypoglycemic symptoms, 
or weight loss with malnutrition and 
anemia.  The VA examiner should separate 
out, to the extent possible, any 
gastrointestinal symptoms which are not 
related to the veteran's service-
connected residuals of subtotal 
gastrectomy, but are instead related to 
his nonservice-connected rectosigmoid 
cancer status post low anterior 
resection.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken above, 
the claim on appeal must be 
readjudicated.  If the issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

  
_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



